      Case 2:20-cr-00326-JFW Document 172 Filed 04/05/21 Page 1 of 2 Page ID #:1620




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CRIMINAL MINUTES

Case No.     CR 20-326(A)-JFW                                                 Dated: April 5, 2021

==========================================================================
PRESENT: HONORABLE JOHN F. WALTER, UNITED STATES DISTRICT JUDGE

Shannon Reilly / Jennifer Graciano         Miranda Algorri                Mack Eric Jenkins
Courtroom Deputy                           Court Reporter                 Asst. U.S. Attorney
                                                                                Present
                                       Mary Ann Deugseon Yi
                                         Julie Kim Wagner
                                        Korean Interpreters



==========================================================================
U.S.A. vs (Dfts listed below)        Attorneys for Defendants

1. Jose Luis Huizar, Bond - Present             1.   Carel Ale, DFPD - Present
                                                1.   Charles James Snyder, DFPD - Present
2.   Raymond She Wah Chan, Bond - Present       2.   Harland W Braun, Retained - Not Present
4.   Shen Zhen New World I, LLC                 4.   Richard M. Steingard, Retained - Present
5.   Dae Yong Lee, Bond - Present               5.   Ariel A Neuman, Retained - Present
6.   940 Hill, LLC                              6.   Ariel A Neuman, Retained - Present

______________________________________________________________________________

PROCEEDINGS (In Court): DEFENDANT'S RENEWED MOTION TO INSPECT GRAND
                        JUROR SELECTION RECORDS PURSUANT TO 28 U.S.C. § 1861,
                        et seq. AND THE U.S. CONSTITUTION [167] Filed 3/8/21

                             STIPULATION REGARDING REQUEST FOR (1) SETTING TRIAL
                             DATE AND (2) FINDINGS OF EXCLUDABLE TIME PERIODS
                             PURSUANT TO SPEEDY TRIAL ACT [170] fld 3/31/21

                             STATUS CONFERENCE

Case called, and counsel make their appearances.

The Court hears argument and for the reasons stated on the record, the Court grants in part and
denies in part Defendant's Renewed Motion to Inspect Grand Juror Selection Records Pursuant to
28 U.S.C. § 1861, et Seq. and the U.S. Constitution [167]. With respect to Request Nos. 8 and 9,

                                                                             Initials of Deputy Clerk sr
                                          Page 1 of 2                            2/00
    Case 2:20-cr-00326-JFW Document 172 Filed 04/05/21 Page 2 of 2 Page ID #:1621




those requests are denied except that the Clerk shall produce to Defendant the excel report
entitled “Copy of CD CA Jury 2018 Counts - Final Count.xlsx” (which includes statistics regarding
the creation of the 2019 Master Wheels).

Court and counsel discuss the Stipulation Regarding Request for (1) Setting Trial Date and (2)
Findings of Excludable Time Periods Pursuant to Speedy Trial Act [170], and, for the reasons
stated on the record, the Court sets a further hearing on May 10, 2021 at 8:00 a.m. Counsel shall
file a revised stipulation or status report on or before May 5, 2021.




CC: USPO/PSA




                                                                              Initials of Deputy Clerk sr
                                           Page 2 of 2                            2/00
